Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to a Terminal Disclaimer filed on 3/16/2022.
2.	Claims 10, 12-14, 16-18, and 20-21 are pending.
Response
3.	The examiner withdraws Double Patenting rejections (mailed on 12/30/2021) on pending claims based on a US Pat. 10,876,855 of the same assignee, due to applicant’s Terminal Disclaimer (3/16/2022). Previous claims rejections on 35 USC 103 are also withdrawn due to applicant’s amendment (3/16/2022).
Reason for allowance
4.	Per independent claims 1, 14, and 18: While closest art of record of Bagheri in view of Styles et al suggest several claimed features of a structure, a method, and a medium to obtain, and to transmit surrounding information from a moving vehicle, they fail to disclose about determining whether a number of stored sets of surrounding information is less than a predetermined number, and acquiring an additional surrounding information when the number of stored sets is less than the predetermined number considering a surrounding information accuracy.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
5.	Dependent claims 12-13, 16-17, and 20-21 are allowed because they incorporate above allowable limitation from their parent claims 10, 14, and 18.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 10, 12-14, 16-18, and 20-21 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662